CAUSE NO. 01-13-00415-CR, 01-13-00416-CR, 01-13-00417-CR

JAVIER NOEL CAMPOS                       *    IN THE COURT OF APPEALS
Petitioner                               *
                                         *    FIRST JUDICIAL DISTRICT
       VS.                               *
                                         *    HOUSTON, TEXAS
THE STATE OF TEXAS                       *                              ,Sr   *ie0lN
Respondent                               *                                %?J^
                                                                                 ^r*
                 MOTION FOR REHEARING PURSUANT TO TRAP RULE 49.1        ^££ -9
                                                                                 20f5
TO THE HONORABLE JUDGE OF SAID COURT:                               ^   Sr°p^4
    COMES NOW, JAVIER NOEL CAMPOS, Petitioner in the above entitled and

numbered cause and respectfully moves this Honorable Court to order a new

hearing pursuant to TRAP Rule 49.1 and would show the Court the following:
                                         I


    Petitioner filed a timely notice of appeal. Petitioner filed his Appellant
brief on April 15, 2014 and the State filed the Appelle brief on September 5,
2014 The Court affirmed Petitioner's conviction and issued it's opinion on
January 13, 2015.

                                        II


    The State, in it's brief, misconstrued the facts and law to the Court and

painted a false factual picture that contributed to the Court's ruling.

                                        Ill

    The Court has made it's ruling against established state and federal law

in a way that conflicts with the applicable decisions of the Court of Criminal

Appeals and the Supreme Court of the United States.

                                        IV


   The Court's ruling is a denial of fundamental and Constitutional rights
that result in a miscarriage of justice.




                                  page 1 of 2
                                      PRAYER


    WHEREFORE, PREMISES CONSIDERED, Petitioner respectfully prays that this

Honorable Court order a new hearing pursuant to TRAP Rule 49.1 to reconsider

Petitioner's grounds for appeal.

                                        Respectfully Submitted,


                                        Javier N. Caflfpos-Petitioner
                                        Pro Se Representation
                                        TDCJ No. 1854678
                                        Stiles Unit
                                        3060 FM 3514
                                        Beaumont, TX. 77705



                            CERTIFICATE OF SERVICE

I, Javier N. Campos, certify that a true and correct copy of the foregoing
Motion was mailed to the Harris County District Attorney, 1201 Franklin, Suite
600, Houston, Texas 77002 on this 26th day of January, 2015.
                                        Respectfully Submitted,



                                        Pro Se Representation




                                   page 2 of 2
                                                                        FILED IN
                                                                  «STCOURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                Javier Noel Campos
                                 TDCJ No. 1854678                  FEB -2 2015
                                   Stiles Unit                  CHRIS         Av. PRIN6
                                   3060 FM 3514
                               Beaumont, TX. 77705            CLERK



                                 January 26, 2015             » «
                                                              *  0S




                            Clerk
   "2 2015
P"ER A. PR(NE
                        X Courf of Appeals
                           ftcsk Jvdtefo/ OhffUf-
         HIED IN
»§TCOURT OF APPEALS
       " ISTON, TEXAS

  FEB^\2015
HRISTOPHER a\rine
ERK.